Citation Nr: 0105522	
Decision Date: 02/23/01    Archive Date: 03/02/01

DOCKET NO.  99-13 624A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased rating for schizophrenia, rated 
as 20 percent disabling, on appeal from the initial grant of 
service connection.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The veteran had active military service from October 1994 to 
July 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 1998 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California which granted service connection for 
schizophrenia, paranoid type, and assigned an initial 
noncompensable disability evaluation, effective December 8, 
1997.  It was noted that prior to service, the veteran's 
disability was considered 10 percent disabling.  
Subsequently, in May 1999, the RO increased the rating 
assigned for the veteran's schizophrenia to 20 percent, 
effective December 8, 1997.  

A hearing was conducted at the RO in October 1999 before a 
local VA hearing officer.  


FINDINGS OF FACT

1.  All relevant evidence for an equitable disposition of the 
veteran's appeal has been obtained.

2.  At the time of the veteran's entrance in service, 
symptoms of his psychiatric disorder were not shown to be 
severe enough either to interfere with occupational and 
social functioning or to require continuous medication.

3.  Throughout the period from the grant of service 
connection to the present, the veteran's schizophrenia has 
not been productive of occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.


CONCLUSION OF LAW

An initial rating of 30 percent for schizophrenia for the 
period from December 8, 1997, to the present is appropriate 
(this determination is based upon a finding that the 
veteran's psychiatric disorder was noncompensably disabling 
prior to service).  38 U.S.C.A. § 1155, Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2098-99 (2000) (to be codified as amended at 
38 U.S.C.A. § 5107); 38 C.F.R. §§ 4.7, 4.22, 4.130, 
Diagnostic Code 9203 (new diagnostic criteria effective 
November 7, 1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

A review of the service medical records shows that on 
enlistment examination of May 1994, the veteran did not 
report a history of psychiatric problems.  His psychiatric 
state was shown to have been clinically evaluated as normal.  
A Medical Board report, dated in January 1996, shows that the 
veteran was admitted into a Naval medical center in January 
1996 with a diagnosis of psychotic disorder, not otherwise 
specified.  The veteran gave a history of treatment for 
depression between the ages of 16 and 24, of which treatment 
included medication therapy.  The report noted that the 
veteran had not been previously hospitalized prior to 
enlistment for the same symptoms in which he currently 
exhibited.  The primary diagnosis was reported to be, after 
an adequate period of observation, evaluation, and treatment, 
"schizophreniform, provisional, paranoid, without good 
prognostic features (DSM IV #295.40, DNEPTE [did not exist 
prior to service], as manifested by auditory hallucinations, 
delusional beliefs, thought blocking, and affective 
flattening."  The report also mentioned that the veteran was 
unable to perform further military service as a result of a 
disability which "did not exist prior to enlistment."
A clinical record, dated in January 1996, shows that the 
veteran gave a history of taking prescribed medications for 
treatment of psychiatric problems prior to his service 
entrance, that he discontinued such use prior to his 
enlistment, and that he restarted taking medications in 
December 1995.  Other service records on file include a 
Physical Evaluation Board report dated in March 1996 which 
shows that the veteran was determined to be unfit for duty.  
The report also noted that the veteran's psychiatric disorder 
was 50 percent disabling "less" 10 percent for preservice 
disability.  

A March 1996 letter submitted by a naval hospital staff 
psychiatrist shows that the veteran was diagnosed as having 
schizophreniform disorder.  It was indicated that the veteran 
would possibly experience future psychiatric decompensation 
characterized by hallucinations, paranoid delusional 
thinking, and unpredictable behavior.  Examples of this 
decompensation were noted to include hearing voices, 
conversations in the head, seeing things which were not 
there, and bizarre beliefs, such as thinking that there were 
conspiracies against him.  

A VA Medical Certificate dated in October 1997 shows that a 
diagnosis of schizophrenia was ruled out.  The veteran was 
described to have been normal by his father until 4 to 5 days 
earlier when the veteran was involved in a motor vehicle 
accident in which he allegedly did not sustain head trauma.  

A VA discharge summary, showing that the veteran was admitted 
for approximately one month in October and November 1997, 
shows a diagnosis of schizophrenia.  The veteran complained 
of depression and paranoid ideation concerning prior 
psychiatric-based treatment records being used against him.  
He denied any other psychotic symptoms such as auditory 
hallucinations, ideas of reference, thought broadcasting, or 
withdrawal.  It was noted that medications had been used in 
the past with some relief.  He also indicated that he was 
suffering from increased anxiety due to a "psychotic break" 
upon the combination of Prozac and beer.  
Examination revealed the veteran to be appropriately dressed 
and groomed and that he had good eye contact.  The veteran 
described his mood as depressed, and his affect was noted to 
be blunt.  Cognition was reported to be intact, with insight 
and judgment being described by the examiner as poor to fair.  
The report indicated the veteran was to be discharged to the 
domiciliary with follow-up in the mental health clinic.  

Several VA treatment records, dated from 1997 to 1998, 
including progress notes (social, psychiatric, and 
discharge), are also shown to have been associated with the 
record.  A January 1998 discharge note includes a diagnosis 
of paranoid schizophrenia.  An August 1998 psychiatric note 
shows that the veteran had a two-year history of 
schizophrenia and that he was, both in the past as well as 
currently, taking prescribed medications.  It was also noted 
that he was also taking Prozac for depression, and obsessive 
and suicidal thoughts, all of which it was also noted had 
significantly improved in the past few months.  It was 
further indicated that the veteran was currently living at 
the domiciliary and that he worked in the veteran's garden 
three times a week.  The veteran claimed to enjoy watching 
television, going out to eat, and visiting with his father.  
Examination showed the veteran to be well dressed and groomed 
with notable monotonous speech and paucity of facial 
expression.  His depressive and OCD (obsessive-compulsive 
disorder) symptoms were noted to have improved dramatically 
with Prozac usage.  The veteran continued to complain of 
insomnia.  

A discharge summary is also of record reflective of 
domiciliary care from November 1997 to October 1998.  
Schizophrenia was the discharge diagnosis.  It was reported 
that the veteran had some visual hallucinations but did not 
hear voices.  He was noted to have felt depressed as well as 
experiencing problems concerning anger and temper.  The use 
of several prescribed medications currently used by the 
veteran was also reported.  

A letter dated in February 1998, and shown to have been 
written by a VA physician, states that the physician 
indicated that he was the veteran's treating physician.  He 
pointed out that the veteran had, in the past few years, 
developed problems with both his mood and, on occasion, 
reality testing.  It was noted that this latter difficulty 
was sometimes manifested as auditory hallucinations or 
delusions of persecution.  The veteran was noted to have been 
presently quite stable in both of the above-mentioned 
symptomatic domains; however, the physician added that the 
risk of serious suicidal behaviors was currently very high.  
He additionally stated that while, overall, it was not his 
clinical impression that the veteran would act on his 
impulses, practical precautions should be implemented.  

The veteran was afforded a RO hearing in October 1999, a 
transcript of which has been associated with the claims 
folder.  The veteran indicated that he had not been treated 
for his psychiatric problems since October 1998, but that 
from October 1997 to October 1998 he spent a year at a VA 
hospital and VA domiciliary for treatment for depression, 
anxiety, and chronic paranoid schizophrenia.  He noted that 
he last took medications in October 1998.  The veteran 
testified that he did not suffer from hallucinations but that 
he did get nervous and somewhat anxious and suspicious at 
times about once or twice a week.  He also described his 
memory as satisfactory.  The veteran further mentioned that 
he had not recently been afforded treatment from private 
facilities.  The hearing officer informed the veteran that he 
was to be scheduled for an examination.  

On the occasion of a VA fee-basis examination conducted in 
November 1999, the veteran described his chief complaints as 
anxiety and depression.  He described experiencing increased 
anxiety lasting 30 minutes to one hour several times per 
week, accompanied by restlessness.  The veteran also claimed 
to have current vague auditory hallucinations, describing 
them as hearing whispering.  No complaints regarding overt 
paranoia were made by the veteran.  The report showed that 
the veteran was not then in receipt of any psychiatric care.  
The veteran noted that he stopped taking psychiatric 
medications due to problems associated with side-effects.  

Examination was shown to reveal the veteran to be well-
nourished and groomed.  Psychomotor activity was described to 
be within normal limits.  Mood was described as depressed and 
the veteran was also noted to have a constricted affect.  The 
veteran was not shown to exhibit paranoia-symptoms, but did 
relate passive suicidal and homicidal ideation.  He was noted 
to be linear and goal-directed, without flight of ideas.  He 
did complain of occasional auditory whisper-type 
hallucinations.  No visual hallucinations were mentioned by 
the veteran.  The veteran was found to be alert and oriented 
times four.  No problems with immediate memory was noted and 
concentration was described as grossly intact.  The report 
further mentioned that the veteran had not been employed at 
all over the past two months as a result of his place of 
employment closing.  The veteran, it was noted, had worked at 
that facility for one year prior to the closing.  In 
pertinent part, the diagnosis was schizoaffective disorder, 
depressed type, as manifested by the veteran's history of 
chronic depressed mood, as well as a history of paranoia, 
auditory hallucinations, and poor social functioning, with a 
presentation of a constricted affect.  A current Global 
Assessment of Functioning (GAF) scale score of 55 was 
provided.  

The examiner opined that while the veteran apparently carried 
a diagnosis of paranoid schizophrenia, his symptoms were more 
consistent with the diagnosis of schizoaffective disorder, 
depressed type by DSM-IV.  It was noted that the change in 
the diagnosis represented a correction of the previous 
erroneous diagnosis.  The veteran was noted to have a chronic 
depressed mood which would be inconsistent with the past 
diagnosis of paranoid schizophrenia.  The physician also 
commented that the veteran apparently lived an isolated life, 
having a few current acquittances.  He was noted to present 
with a constricted affect, but did not appear to have overt 
paranoia or obvious symptoms of psychosis.  While the veteran 
was noted to provide a history of anxiety, the examiner noted 
that he did not appear to meet the criteria for panic 
disorder.  Concentration was reported to be intact.  The 
veteran was also noted to be able to understand, remember, 
and follow complex instructions.  The examiner further opined 
that the veteran would be able to interact sufficiently with 
peers, the public, and supervisors.  The prognosis for the 
veteran noted the examiner, from a psychiatric perspective, 
was described as "good."  It was again noted that the 
veteran had been off psychiatric mediations for the past 
year.  


Analysis

The veteran essentially claims that he should be entitled to 
a disability rating for his service-connected psychiatric 
disability in excess to which is currently assigned.  

In Fenderson v. West, 12 Vet. App. 119 (1999), the United 
States Court of Appeals for Veterans Claims (Court) 
distinguished between a veteran's dissatisfaction with the 
initial rating assigned following a grant of service 
connection and a claim for an increased rating of a service-
connected condition.  In Fenderson, the Court held that the 
evidence from the entire rating period, not just the most 
recent evidence, must be taken into account in the initial 
rating, and that the rating must consider whether staged 
ratings are appropriate.

In the present case, the veteran is expressing 
dissatisfaction with the initial noncompensable rating, dated 
in March 1998, which was assigned following the grant of 
service connection for schizophrenia, paranoid type.  As 
noted above, in May 1999 the RO increased the rating assigned 
for the veteran's schizophrenia to 20 percent.  However, as 
the March 1998 rating decision is that which has been 
procedurally perfected for appeal by the veteran, all of the 
evidence following the grant of service connection (not just 
the evidence showing the present level of disability) must be 
considered in evaluating the veteran's claim.  The RO did 
consider all of the evidence following the grant of service 
connection so the veteran's claim is in appropriate appellate 
status.

The veteran has had examinations and been rated, 
appropriately, under the applicable rating criteria for 
psychiatric disabilities.  Specifically, he has been rated 
under the new general rating formula for mental disorders 
effective November 7, 1996 (the veteran's schizophrenia, 
paranoid type was rated under Diagnostic Code 9203).  His 
disability has been determined to be 20 percent disabling 
under the new diagnostic criteria (his psychiatric impairment 
was determined to be productive of a 30 percent disability at 
the time service connection was granted with 10 percent 
deducted for the amount of disability which pre-existed 
service).  Therefore, the RO has considered all of the 
criteria applicable to the veteran's claim.  Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991).

The new general rating formula for mental disorders under 38 
C.F.R. § 4.130 (by which schizophrenia, paranoid type under 
Diagnostic Code 9203 is to be rated), effective November 7, 
1996, are as follows:

A 100 percent disability rating is in order when total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.

A 70 percent disability rating is in order when there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation, obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

A 50 percent disability rating is in order when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 30 percent disability rating is in order when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 10 percent disability rating is in order when there is 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms controlled by continuous medication.

A noncompensable rating is in order when a mental condition 
has been formally diagnosed, but symptoms are not severe 
enough either to interfere with occupational and social 
functioning or to require continuous medication.

When there is a question as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (1999).

In cases involving aggravation by active service, the rating 
will reflect only the degree of disability over and above the 
degree existing at the time of entrance into the active 
service, whether the particular condition was noted at the 
time of entrance into the active service, or it is determined 
upon the evidence of record to have existed at that time.  It 
is necessary therefore, in all cases of this character to 
deduct from the present degree of disability the degree, if 
ascertainable, of the disability existing at the time of 
entrance into active service, in terms of the rating 
schedule, except that if the disability is total, no 
deduction will be made.  If the degree of disability at the 
time of entrance into the service is not ascertainable in 
terms of the schedule, no deduction will be made.  38 C.F.R. 
§ 4.22 (2000).

As indicated above, the RO concluded, in March 1998, that a 
10 percent disability existed prior to service.  Therefore, 
while the veteran's psychiatric disability was considered to 
be severe enough to meet the criteria for a 10 percent rating 
at the time service connection was granted, he was assigned 
only a noncompensable evaluation, in view of the 10 percent 
deduction to account for pre-service impairment.

In view of the fact that no psychiatric disorder was 
diagnosed at the time the veteran was accepted into service 
in 1994, when the veteran's psychiatric disorder is evaluated 
under the new diagnostic criteria for psychotic disorders, 
the evidence shows that the while the veteran had a mental 
disorder that had been formally diagnosed, the symptoms were 
not severe enough either to interfere with occupational and 
social functioning or to require continuous medication.  
While the evidence shows that the veteran was treated for 
psychiatric-related difficulties before his service 
enlistment, again, the evidence of record, including the 
above-discussed 1996 Physical Board and Medical Board 
reports, do not go to provide a showing that treatment 
afforded the veteran prior to his period of service required 
the use of continuous medications.  The Board notes that 
while the Physical Evaluation Board letter of March 1996 
indicates that 10 percent of the veteran's then disability 
"EPTE" [existed prior to service], the Medical Board 
Report, dated in January 1996, found that the veteran's 
disability, which caused him to be unable to further perform 
military service, did not exist prior to enlistment.  Noting 
this apparent conflict, in finding that a compensable rating 
for the preexisting psychiatric disability not to be shown in 
this case, the Board gives the benefit of doubt in this 
instance to the veteran.  In deciding claims for VA benefits, 
"when there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the 
claimant."  38 U.S.C.A. 5107(b) (West 1991).  Therefore, as 
a noncompensable rating is the appropriate rating under the 
new diagnostic criteria when "symptoms [of the veteran's 
formerly diagnosed psychiatric disorder] are not severe 
enough either to interfere with occupational and social 
functioning or to require continuous medication," it is 
determined that no deduction should be made for pre-service 
impairment.

Regarding the veteran's level of disability during the period 
from the date of grant of service connection to the present, 
for the veteran to be assigned a higher initial rating under 
the new diagnostic criteria, the evidence would have to show 
that the veteran had occupational and social impairment with 
reduced reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  As will 
be described below, the evidence does not show that the 
veteran has had occupational and social impairment with 
reduced reliability and productivity due to the symptoms 
described above at any point from the grant of service 
connection to the present.

The above-mentioned August 1998 VA psychiatric note shows 
that the veteran had a two-year history of schizophrenia and 
that he was taking prescribed medications.  It was noted that 
the veteran was then living at a VA domiciliary facility and 
that he worked in the veteran's garden three times a week.  
Examination showed the veteran to be well dressed and groomed 
with notable monotonous speech and paucity of facial 
expression.  His depressive and OCD symptoms were noted to 
have improved dramatically with Prozac usage.  The veteran 
continued to complain of insomnia.  

At the veteran's recent VA fee-basis examination in November 
1999, he complained of anxiety and depression.  He also 
claimed to experience vague auditory hallucinations, 
describing them as hearing whispering voices.  No complaints 
regarding overt paranoia were made by the veteran.  The 
examination report shows that mood was described as depressed 
and the veteran was also noted to have a constricted affect.  
The veteran was not shown to exhibit paranoia-symptoms, but 
did relate passive suicidal and homicidal ideation.  The 
veteran did complain of occasional auditory whisper-type 
hallucinations, but not of visual hallucinations.  The 
veteran was found to be alert and oriented times four.  No 
problems with immediate memory was noted and concentration 
was described as grossly intact.  The report further 
mentioned that the veteran had not been employed at all over 
the past two months as a result of his place of employment 
closing.  A GAF scale score of 55 was provided.  

A GAF rating is a scale reflecting the psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 
267 (1996), citing Diagnostic and Statistical Manual of 
Mental Disorders 32 (4th ed.1994).  A GAF score of 51 to 60 
is defined as moderate symptoms (e.g., flat effect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers. 

The Board also notes that the examiner in November 1999 
indicated that the veteran exhibited a chronic depressed mood 
together with constricted affect, but did not appear to have 
overt paranoia or obvious symptoms of psychosis.  The 
examiner also mentioned that the veteran did not appear to 
meet the criteria for panic disorder.  Concentration was 
reported to be intact.  The veteran was also noted to be able 
to understand, remember, and follow complex instructions.  
The examiner further opined that the veteran would be able to 
interact sufficiently with peers, the public, and 
supervisors.  The prognosis for the veteran noted the 
examiner, from a psychiatric perspective, was described as 
"good."  Accordingly, the evidence does not show that he 
has had occupational and social impairment with reduced 
reliability due to the symptoms described above required for 
the award of a 50 percent disability rating at any point from 
the grant of service connection to the present.

Based on the foregoing, the veteran's initial rating for his 
schizophrenia is increased to 30 percent (based on the fact 
that no deduction should be made for pre-service impairment), 
but no higher, for the entire period from the grant of 
service connection to the present.  38 C.F.R. §§ 4.7, 4.22, 
4.130, Diagnostic Code 9203 (new diagnostic criteria 
effective November 7, 1996).  

This case does not present such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b) 
(2000).

In reaching the determination, consideration has been given 
to the provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they were raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Specifically, the RO 
ordered a special VA examination to determine the severity of 
the veteran's psychiatric disability.  The record is complete 
with records of prior medical history and rating decisions.  
Therefore, the RO and the Board have considered all the 
provisions of Parts 3 and 4 that would reasonably apply in 
this case.


ORDER

The initial rating assigned for schizophrenia is increased to 
30 percent for the period from December 8, 1997, to the 
present.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

 

